             Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 1 of 39


 1   Michael L. Baum, Esq. (SBN: 119511)
     mbaum@baumhedlundlaw.com
 2   Brent Wisner, Esq. (SBN: 276023)
     rbwisner@baumhedlundlaw.com
 3   Bijan Esfandiari, Esq. (SBN: 223216)
 4   pesfandiarv@baumhedlundlaw.com
     Nicole K.H. Maldonado, Esq. (SBN 207715)
 5   nmaldonado@baumhedlundlaw.com
     Adam Foster (SBN: 301507)
 6   afoster@baumhedlundlaw.com
     Pedram Esfandiary, Esq. (SBN: 312569)
 7   pesfandiarv@baumhedlundlaw.com
 8   BAUM, HEDLUND, ARISTEI & GOLDMAN, P.C.
     10940 Wilshire Blvd., 17th Floor
 9   Los Angeles, CA 90024
     Telephone: (310) 207-3233
10   Facsimile: (310) 820-7444
11   Attorneys for Plaintiff
12
                                       UNITED STATES DISTRICT COURT
13
                                      EASTERN DISTRICT OF CALIFORNIA
14                                         SACRAMENTO DIVISION

15
      WALTER H. HANSEN,                             Case No.
16
17                             Plaintiff,           COMPLAINT

18          v.                                      DEMAND FOR JURY TRIAL
19
      BOEHRINGER INGELHEIM
20    PHARMACEUTICALS, INC.;
21
      SANOFI US SERVICES INC.;
22
      CHATTEM, INC.; and
23
      GLAXOSMITHKLINE, LLC,
24
25                             Defendants.

26
27
28


                                                   1
                                               COMPLAINT
                Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 2 of 39


 1                                                           TABLE OF CONTENTS
 2                                                                                                                                                    Page
 3   TABLE OF CONTENTS ........................................................................................................................2
 4   INTRODUCTION ..................................................................................................................................3
 5   PARTIES ................................................................................................................................................3
 6   JURISDICTION AND VENUE .............................................................................................................4
 7   FACTUAL ALLEGATIONS .................................................................................................................5
 8              I.         Brief History of Zantac and Ranitidine ...........................................................................5
 9              II.        Dangers of NDMA ..........................................................................................................6
10              Figure 1 –Ranitidine Structure & Formation of NDMA ..........................................................10
11              III.       How Ranitidine Transforms into NDMA Within the Body..........................................10
12              Figure 2 –Mechanism for Decomposition of Ranitidine in NDMA .........................................11
13              Table 1. Ranitidine Samples Tested by Valisure Laboratory Using GC/MS Protocol ............12
14              Table 2. Valisure Biologically relevant tests for NDMA formation .......................................13
15              Figure 3 – Computational Modelling of Ranitidine Binding to DDAH-1 Enzyme ..................16
16              Figure 4 – Expression levels of DDAH-1 enzyme by Organ ...................................................17
17              IV.        Defendants Knew of the NDMA Defect but Failed to Warn or Test ...........................19
18              V.         Plaintiff-Specific Allegations........................................................................................20
19              VI.        Exemplary / Punitive Damages Allegations .................................................................21
20   TOLLING OF STATUTE OF LIMITATIONS AND ESTOPPEL .....................................................22
21   CAUSES OF ACTION .........................................................................................................................22
22              COUNT I: STRICT LIABILITY – DESIGN DEFECT ..........................................................22
23              COUNT II: STRICT LIABILITY – FAILURE TO WARN ...................................................26
24              COUNT III: NEGLIGENCE ...................................................................................................30
25              COUNT IV: BREACH OF EXPRESS WARRANTIES .........................................................34
26              COUNT V: BREACH OF IMPLIED WARRANTIES ...........................................................36
27   JURY TRIAL DEMAND .....................................................................................................................38
28   PRAYER FOR RELIEF .......................................................................................................................38


                                                                          2
                                                                      COMPLAINT
               Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 3 of 39


 1                                            INTRODUCTION
 2          1.      N-Nitrosodimethylamine (“NDMA”) is a potent carcinogen. It used to be a chemical
 3   biproduct of making rocket fuel in the early 1900s but, today, its only use is to induce tumors in
 4   animals as part of laboratory experiments. Its only function is to cause cancer. It has no business
 5   being in a human body.
 6          2.      Zantac (chemically known as ranitidine), the popular antacid medication used by
 7   millions of people every day, leads to the production of staggering amounts of NDMA when it is
 8   digested by the human body. The U.S. Food and Drug Administration’s (“FDA”) allowable daily
 9   limit of NDMA is 92 ng (nanograms) and yet, in a single dose of Zantac, researchers are discovering
10   over 3 million ng.
11          3.      These recent revelations by independent researchers have caused widespread recalls of
12   Zantac both domestically and internationally, and the FDA is actively investigating the issue, with is
13   preliminary results showing “unacceptable” levels of NDMA.
14          4.      To be clear, this is not a contamination case—the levels of NDMA that researchers are
15   seeing in Zantac is not the product of some manufacturing error. The high levels of NDMA observed
16   in Zantac are a function of the ranitidine molecule and the way it breaks down in the human digestive
17   system.
18          5.      Plaintiff Walter H. Hansen took Zantac for about 9 years and, as a result, developed
19   colorectal cancer, which in turn spread to his liver and lungs. His cancer was caused by NDMA
20   exposure created by the ingestion of Zantac. This lawsuit seeks damages against the Defendants for
21   causing his cancer.
22                                                 PARTIES
23          6.      Plaintiff Walter H. Hansen (hereinafter “Plaintiff”), resides in Solano County,
24   California.
25          7.       Defendant Boehringer Ingelheim Pharmaceuticals, Inc. (“BI”) is a Delaware
26   corporation with its principal place of business located at 900 Ridgebury Road, Ridgefield,
27   Connecticut 06877. BI is a subsidiary of the German company Boehringer Ingelheim Corporation.
28   BI owned the U.S. rights to over-the-counter (“OTC”) Zantac between December 2006 and January


                                                     3
                                                 COMPLAINT
             Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 4 of 39


 1   2017, and manufactured and distributed the drug in the United States during that period.
 2           8.      Defendant Sanofi US Services Inc., (“Sanofi”) is a Delaware corporation with its
 3   principal place of business located at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is a
 4   wholly owned subsidiary of Sanofi S.A. Sanofi controlled the New Drug Application (“NDA”) for
 5   OTC Zantac starting in January 2017 through the present.
 6           9.      Defendant Chattem, Inc. (“Chattem”) is a Tennessee corporation with its principal
 7   place of business located at 1715 West 38th Street Chattanooga, Tennessee 37409. Chattem is a
 8   wholly owned subsidiary of Sanofi S.A., a French multinational corporation. Chattem distributes
 9   OTC Zantac for Sanofi.
10           10.     Defendant GlaxoSmithKline, LLC (“GSK”) is a Delaware corporation with its
11   principal place of business located at 5 Crescent Drive, Philadelphia, Pennsylvania, 19112 and Five
12   Moore Drive, Research Triangle, North Carolina, 27709. GSK was the original innovator of the
13   Zantac drug and controlled the NDA for prescription Zantac between 1983 and 2009. By controlling
14   the Zantac NDA it also directly controlled the labeling for all Zantac products through 2009. And,
15   GSK’s negligence and misconduct related to Zantac as an innovator directly led to the failure to warn
16   for other OTC versions of Zantac.
17                                         JURISDICTION AND VENUE
18           11.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332. There is
19   complete diversity of citizenship between the parties. In addition, Plaintiff seeks damages in excess
20   of $75,000, exclusive of interest and costs.
21           12.     This Court has personal jurisdiction over each Defendant insofar as each Defendants is
22   authorized and licensed to conduct business in the State of California, maintains and carries on
23   systematic and continuous contacts in this judicial district, regularly transacts business within this
24   judicial district, and regularly avails itself of the benefits of this judicial district.
25           13.     Additionally, the Defendants caused tortious injury by acts and omissions in this
26   judicial district and caused tortious injury in this district by acts and omissions outside this district
27   while regularly doing and soliciting business, engaging in a persistent course of conduct, and deriving
28   substantial revenue from goods used or consumed and services rendered in this judicial district.


                                                         4
                                                     COMPLAINT
             Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 5 of 39


 1           14.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391 because a substantial
 2   part of the events or omissions giving rise to this claim occurred within this judicial district.
 3                                        FACTUAL ALLEGATIONS
 4   I.      Brief History of Zantac and Ranitidine
 5           15.    Zantac was developed by GlaxoSmithKline (“GSK”) and approved for prescription
 6   use by the FDA in 1983. The drug belongs to a class of medications called histamine H2-receptor
 7   antagonists (or H2 blockers), which decrease the amount of acid produced by the stomach and are
 8   used to treat gastric ulcers, heartburn, acid indigestion, sour stomach, and other gastrointestinal
 9   conditions.
10           16.    Due in large part to GSK’s marketing strategy, Zantac was a wildly successful drug,
11   reaching $1 billion in total sales in December 1986. As one 1996 article put it, Zantac became “the
12   best-selling drug in history as a result of a shrewd, multifaceted marketing strategy that . . .enabled
13   the product to dominate the acid/peptic marketplace.”1 Significantly, the marketing strategy that led
14   to Zantac’s success emphasized the purported safety of the drug.
15           17.    Zantac became available without a prescription in 1996, and generic versions of the
16   drug (ranitidine) became available the following year. Although sales of brand-name Zantac declined
17   as a result of generic and alternative products, Zantac sales have remained strong over time. As
18   recently as 2018, Zantac was one of the top 10 antacid tablet brands in the United States, with sales of
19   Zantac 150 totaling $128.9 million—a 3.1% increase from the previous year.
20           18.    On September 13, 2019, in response to a citizen’s petition filed by Valisure, Inc.
21   (discussed in detail below), U.S. and European regulators stated that they are reviewing the safety of
22   ranitidine.
23           19.    On September 18, 2019, Novartis AG’s Sandoz Unit, which makes generic drugs,
24   stated that it was halting the distribution of its versions of Zantac in all markets, while Canada
25   requested drug makers selling ranitidine to stop distribution.
26
27
     1
      Wright, R., How Zantac Became the Best-Selling Drug in History, 1 J. HEALTHCARE MARKETING 4,
28   24 (Winter 1996).

                                                       5
                                                   COMPLAINT
             Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 6 of 39


 1           20.    On September 28, 2019, CVS Health Corp. stated that it would stop selling Zantac and
 2   its own generic ranitidine products out of concern that it might contain a carcinogen. CVS has been
 3   followed by Walmart, Inc., Walgreens Boot Alliance, and Rite Aid Corp. to also remove Zantac and
 4   ranitidine products.
 5           21.    On October 2, 2019, the FDA stated that it was ordering all manufacturers of Zantac
 6   and ranitidine products to conduct testing for NDMA and that preliminary results indicated
 7   unacceptable levels of NDMA so far.
 8           22.    At no time did any Defendant attempt to include a warning about NDMA or any
 9   cancer, nor did the FDA ever reject such a warning. Defendants had the ability to unilaterally add an
10   NDMA and/or cancer warning to the Zantac label (for both prescription and OTC) without prior FDA
11   approval pursuant to the Changes Being Effected regulation. Had any Defendant attempted to add an
12   NDMA warning to the Zantac label (either for prescription or OTC), the FDA would not have
13   rejected it.
14   II.     Dangers of NDMA
15           23.    NDMA is a semi-volatile organic chemical that forms in both industrial and natural
16   processes. It is a member of N-nitrosamines, a family of potent carcinogens. The dangers that
17   NDMA poses to human health have long been recognized. A news article published in 1979 noted
18   that “NDMA has caused cancer in nearly every laboratory animal tested so far.”2 NDMA is no longer
19   produced or commercially used in the United States, except for research, such as a tumor initiator in
20   certain animal bioassays. In other words, it is only a poison.
21           24.    Both the Environmental Protection Agency (“EPA”) and the International Agency for
22
23   2
       Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND MAIL (CANADA)
24   (Oct. 11, 1979); see Rudy Platiel, Anger grows as officials unable to trace poison in reserve’s water,
     THE GLOBE AND MAIL CANADA) (Jan. 6, 1990) (reporting that residents of Six Nations Indian
25   Reserve “have been advised not to drink, cook or wash in the water because testing has found high
26   levels of N-nitrosodimethylamine (NDMA), an industrial byproduct chemical that has been linked to
     cancer”); Kyrtopoulos et al, DNA adducts in humans after exposure to methylating agents, 405
27   MUTAT. RESEAR. 135 (1998) (noting that “chronic exposure of rats to very low doses of NDMA gives
     rise predominantly to liver tumours, including tumors of the liver cells (hepatocellular carcinomas),
28   bile ducts, blood vessels and Kupffer cells”).

                                                     6
                                                 COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 7 of 39


 1   Research on Cancer (“IARC”) have classified NDMA as a probable human carcinogen. And the
 2   World Health Organization (“WHO”) has stated that scientific testing indicates that NDMA
 3   consumption is positively associated with either gastric or colorectal cancer and suggests that humans
 4   may be especially sensitive to the carcinogenicity of NDMA.
 5          25.     As early as 1980, consumer products containing unsafe levels of NDMA and other
 6   nitrosamines have been recalled by manufacturers, either voluntarily or at the direction of the FDA.
 7          26.     Most recently, beginning in the summer of 2018, there have been recalls of several
 8   generic drugs used to treat high blood pressure and heart failure—valsartan, losartan, and
 9   irbesartan—because the medications contained nitrosamine impurities that do not meet the FDA’s
10   safety standards. The FDA has established a permissible daily intake limit for the probable human
11   carcinogen, NDMA, of 96 ng (nanogram). However, the highest level of NDMA detected by the
12   FDA in any of the Valsartan tablets was 20.19 μg (or 20,190 ng) per tablet. In the case of Valsartan,
13   the NDMA was an impurity caused by a manufacturing defect, and thus NDMA was present in only
14   some products containing valsartan. Zantac poses a greater safety risk than any of the recently
15   recalled valsartan tablets. Not only is NDMA a byproduct of the ranitidine molecule, itself, but the
16   levels observed in recent testing show NDMA levels in excess of 3,000,000 ng.
17          27.     Tobacco smoke also contains NDMA. One filtered cigarette contains between 5 – 43
18   ng of NDMA.
19          28.     In mouse studies examining the carcinogenicity of NDMA through oral
20   administration, animals exposed to NDMA developed cancer in the kidney, bladder, liver, and lung.
21   In comparable rat studies, similar cancers were observed in the liver, kidney, pancreas, and lung. In
22   comparable hamster studies, similar cancers were observed in the liver, pancreas, and stomach. In
23   comparable Guinea-pig studies, similar cancers were observed in the liver and lung. In comparable
24   rabbit studies, similar cancers were observed in the liver and lung.
25          29.     In other long-term animal studies in mice and rats utilizing different routes of
26   exposures—inhalation, subcutaneous injection, and intraperitoneal (abdomen injection)—cancer was
27   observed in the lung, liver, kidney, nasal cavity, and stomach.
28          30.     Alarmingly, Zantac is in the FDA’s category B for birth defects, meaning it is


                                                     7
                                                 COMPLAINT
               Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 8 of 39


 1   considered safe to take during pregnancy. However, in animal experiments, for those animals
 2   exposed to NDMA during pregnancy, the offspring had elevated rates of cancer in the liver and
 3   kidneys.
 4             31.     In addition, NDMA breaks down into various derivative molecules that, themselves,
 5   are associated with causing cancer. In animal studies, derivatives of NDMA induced cancer in the
 6   stomach and intestine (including colon).
 7             32.     Research shows that lower levels of NDMA, i.e., 40 ng, are fully metabolized in the
 8   liver, but high does enter the body’s general circulation.
 9             33.     Numerous in vitro studies confirm that NDMA is a mutagen—causing mutations in
10   human and animal cells.
11             34.     Overall the animal data demonstrates that NDMA is carcinogenic in all animal species
12   tested: mice, rats, Syrian golden, Chinese and European hamsters, guinea-pigs, rabbits, ducks,
13   mastomys, fish, newts, and frogs.
14             35.     Pursuant to the EPA” cancer guidelines, “tumors observed in animals are generally
15   assumed to indicate that an agent may produce tumors in humans.”
16             36.     In addition to the overwhelming animal data linking NDMA to cancer, there are
17   numerous human epidemiological studies exploring the effects of dietary exposure to various cancers.
18   And, while these studies (several discussed below) consistently show increased risks of various
19   cancers, the exposure levels considered in these studies are a very small fraction—as little as 1
20   millionth—the exposures noted in a single Zantac capsule, i.e., 0.191 ng/day (dietary) v. 304,500
21   ng/day (Zantac).
22             37.     In a 1995 epidemiological case-control study looking at NDMA dietary exposure with
23   220 cases, researchers observed a statistically significant 700% increased risk of gastric cancer in
24   persons exposed to more than 0.51 ng/day.3
25             38.     In a 1995 epidemiological case-control study looking at NDMA dietary exposure with
26
27
     3
         Pobel et al, Nitrosamine, nitrate and nitrite in relation to gastric cancer: a case-control study in
28       Marseille, France, 11 EUROP. J. EPIDEMIOL. 67–73 (1995).

                                                        8
                                                    COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 9 of 39


 1   746 cases, researchers observed statistically significant elevated rates of gastric cancer in persons
 2   exposed to more than 0.191 ng/day.4
 3          39.     In another 1995 epidemiological case-control study looking at, in part, the effects of
 4   dietary consumption on cancer, researchers observed a statistically significant elevated risk of
 5   developing aerodigestive cancer after being exposed to NDMA at .179 ng/day.5
 6          40.     In a 1999 epidemiological cohort study looking at NDMA dietary exposure with 189
 7   cases and a follow up of 24 years, researchers noted that “N-nitroso compounds are potent
 8   carcinogens” and that dietary exposure to NDMA more than doubled the risk of developing
 9   colorectal cancer.6
10          41.     In a 2000 epidemiological cohort study looking at occupational exposure of workers in
11   the rubber industry, researchers observed significant increased risks for NDMA exposure for
12   esophagus, oral cavity, pharynx, prostate, and brain cancer.7
13          42.     In a 2011 epidemiological cohort study looking at NDMA dietary exposure with 3,268
14   cases and a follow up of 11.4 years, researchers concluded that “[d]ietary NDMA intake was
15   significantly associated with increased cancer risk in men and women” for all cancers, and that
16   “NDMA was associated with increased risk of gastrointestinal cancers” including rectal cancers.8
17
18
19
20
21
22
     4
23     La Vecchia et al, Nitrosamine intake and gastric cancer risk, 4 EUROP. J. CANCER. PREV. 469–474
       (1995).
24   5
       Rogers et al, Consumption of nitrate, nitrite, and nitrosodimethylamine and the risk of upper
       aerodigestive tract cancer, 5 CANCER EPIDEMIOL. BIOMARKERS PREV. 29–36 (1995).
25   6
       Knekt et al, Risk of Colorectal and Other Gastro-Intestinal Cancers after Exposure to Nitrate,
26   Nitrite and N-nitroso Compounds: A Follow-Up Study, 80 INT. J. CANCER 852–856 (1999)
     7
       Straif et al, Exposure to high concentrations of nitrosamines and cancer mortality among a cohort
27     of rubber workers, 57 OCCUP ENVIRON MED 180–187 (2000).
     8
       Loh et al, N-nitroso compounds and cancer incidence: the European Prospective Investigation into
28     Cancer and Nutrition (EPIC)–Norfolk Study, 93 AM J CLIN NUTR. 1053–61 (2011).

                                                      9
                                                  COMPLAINT
              Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 10 of 39


 1                            Figure 1 –Ranitidine Structure & Formation of NDMA
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12            43.     In a 2014 epidemiological case-control study looking at NDMA dietary exposure with
13   2,481 cases, researchers found a statistically significant elevated association between NDMA
14   exposure and colorectal cancer.9
15   III.     How Ranitidine Transforms into NDMA Within the Body
16            44.     The high levels of NDMA produced by Zantac are not caused by a manufacturing
17   defect but are inherent to the molecular structure of ranitidine, the active ingredient in Zantac. The
18   ranitidine molecule contains both a nitrite and a dimethylamine (‘DMA’) group which are well
19   known to combine to form NDMA. See Fig. 1. Thus, ranitidine produces NDMA by “react[ing]
20   with itself”, which means that every dosage and form of ranitidine, including Zantac, exposes users
21   to NDMA.
22
23
24
25
26
27
     9
         Zhu et al, Dietary N-nitroso compounds and risk of colorectal cancer: a case-control study in
28       Newfoundland and Labrador and Ontario, Canada, 111 BR J NUTR. 6, 1109–1117 (2014).

                                                     10
                                                  COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 11 of 39


 1           45.     The formation of NDMA by the reaction of DMA and a nitroso source (such as a
 2   nitrite) is well characterized in the scientific literature and has been identified as a concern for
 3   contamination of the American water supply.10 Indeed, in 2003, alarming levels of NDMA in
 4   drinking water processed by wastewater treatment plants was specifically linked to the presence of
 5   ranitidine.11
 6                     Figure 2 –Mechanism for Decomposition of Ranitidine in NDMA

 7
 8
 9
10
11
12
13
14
15
16           46.     The high instability of the ranitidine molecule was further elucidated in scientific

17   studies investigating ranitidine as a source of NDMA in drinking water and specific mechanisms for

18   the breakdown of ranitidine were proposed, as shown in Figure 2 above.12 These studies underscore

19   the instability of the NDMA group on the ranitidine molecule and its ability to form NDMA in the

20   environment of water treatment plants which supply many American cities with water.

21           47.     These studies did not appreciate the full extent of NDMA formation risk from

22   ranitidine; specifically, the added danger of this drug having not only a labile DMA group but also a

23   readily available nitroso source in its nitrite group on the opposite terminus of the molecule. Recent

24
25   10
        Ogawa et al, Purification and properties of a new enzyme, NG, NG-dimethylarginine
26     dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).
     11
        Mitch et al, N-Nitrosodimethylamine (NDMA) as a Drinking Water Contaminant: A Review, 20
27     ENV. ENG. SCI. 5, 389-404 (2003).
     12
        Le Roux et al, NDMA Formation by Chloramination of Ranitidine: Kinetics and Mechanism, 46
28     Environ. Sci. Technol. 20, 11095-11103 (2012).

                                                      11
                                                   COMPLAINT
             Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 12 of 39


 1   testing of NDMA levels in ranitidine batches are so high that the nitroso for NDMA likely comes
 2   from no other source than the ranitidine molecule itself.
 3           48.    Valisure, LLC is an online pharmacy that also runs an analytical laboratory that is ISO
 4   17025 accredited by the International Organization for Standardization (“ISO”) – an accreditation
 5   recognizing the laboratories technical competence for regulatory. Valisure’s mission is to help
 6   ensure the safety, quality, and consistency of medications and supplements in the market. In
 7   response to rising concerns about counterfeit medications, generics, and overseas manufacturing,
 8   Valisure developed proprietary analytical technologies that it uses in addition to FDA standard assays
 9   to test every batch of every medication it dispenses.
10           49.    As part of its testing of Zantac, and other ranitidine products, in every lot tested,
11   Valisure discovered exceedingly high levels of NDMA. Valisure’s ISO 17025 accredited laboratory
12   used FDA recommended GC/MS headspace analysis method FY19-005-DPA8 for the determination
13   of NDMA levels. As per the FDA protocol, this method was validated to a lower limit of detection of
14   25 ng.13 The results of Valisure’s testing show levels of NDMA well above 2 million ng per 150 mg
15   Zantac tablet, shown below in Table 1.
16
17
            Table 1. Ranitidine Samples Tested by Valisure Laboratory Using GC/MS Protocol
18
          150 mg Tablets or equivalent                 Lot #                  NDMA per tablet (ng)
19
20        Reference Powder*                            125619                 2,472,531

21        Zantac, Brand OTC                            18M498M                2,511,469
          Zantac (mint), Brand OTC                     18H546                 2,834,798
22
          Wal-Zan, Walgreens                           79L800819A             2,444,046
23
          Wal-Zan (mint), Walgreens                    8ME2640                2,635,006
24
          Ranitidine, CVS                              9BE2773                2,520,311
25
          Zantac (mint), CVS                           9AE2864                3,267,968
26
27
     13
       US Food and Drug Administration. (updated 01/25/2019). Combined N-Nitrosodimethlyamine
28    (NDMA) and N-Nitrosodiethylamine (NDEA) Impurity Assay, FY19-005-DPA-S.

                                                     12
                                                  COMPLAINT
             Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 13 of 39


 1        Ranitidine, Equate                             9BE2772              2,479,872
 2        Ranitidine (mint), Equate                      8ME2642              2,805,259
 3        Ranitidine, Strides                            77024060A            2,951,649
 4
              50.    Valisure’s testing shows, on average, 2,692,291 ng of NDMA in a 150 mg Zantac
 5
     tablet. Considering the FDA’s permissible limit is 96 ng, this would put the level of NDMA at
 6
     28,000 times the legal limit. In terms of smoking, a person would need to smoke at least 6,200
 7
     cigarettes to achieve the same levels of NDMA found in one 150 mg dose of Zantac.
 8
              51.    Valisure, however, was concerned that the extremely high levels of NDMA observed
 9
     in its testing were a product of the modest oven heating parameter of 130 °C in the FDA
10
     recommended GC/MS protocol. So, Valisure developed a low temperature GC/MS method that
11
     could still detect NDMA but would only subject samples to 37 °C, the average temperature of the
12
     human body. This method was validated to a lower limit of detection of 100 ng.
13
              52.    Valisure tested ranitidine tablets by themselves and in conditions simulating the
14
     human stomach. Industry standard “Simulated Gastric Fluid” (“SGF” 50 mM potassium chloride, 85
15
     mM hydrochloric acid adjusted to pH 1.2 with 1.25 g pepsin per liter) and “Simulated Intestinal
16
     Fluid” (“SIF” 50 mM potassium chloride, 50 mM potassium phosphate monobasic adjusted to pH 6.8
17
     with hydrochloric acid and sodium hydroxide) were used alone and in combination with various
18
     concentrations of nitrite, which is commonly ingested in foods like processed meats and is elevated in
19
     the stomach by antacid drugs.
20
              53.    Indeed, Zantac was specifically advertised to be used when consuming foods
21
     containing high levels of nitrates, like tacos, pizza, etc.14
22
              54.    The results of Valisure’s tests on ranitidine tablets in biologically relevant conditions
23
     demonstrate significant NDMA formation under simulated gastric conditions with nitrite present (see
24
     Table 2).
25
26                    Table 2. Valisure Biologically relevant tests for NDMA formation

27
     14
       See, e.g., https://www.ispot.tv/ad/dY7n/zantac-family-taco-night; https://youtu.be/jzS2kuB5_wg;
28    https://youtu.be/Z3QMwkSUlEg; https://youtu.be/qvh9gyWqQns.

                                                       13
                                                    COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 14 of 39


 1
        Ranitidine Tablet Studies                      NDMA (ng/mL)               NDMA per tablet (ng)
 2
        Tablet without Solvent                         Not Detected               Not Detected
 3      Tablet                                         Not Detected               Not Detected
 4      Simulated Gastric Fluid (“SGF”)                Not Detected               Not Detected
        Simulated Intestinal Fluid                     Not Detected               Not Detected
 5
        SGF with 10 mM Sodium Nitrite                  Not Detected               Not Detected
 6      SGF with 25 mM Sodium Nitrite                  236                        23,600
 7      SGF with 50 mM Sodium Nitrite                  3,045                      304,500
 8
            55.     Under biologically relevant conditions, when nitrites are present, staggeringly high
 9
     levels of NDMA are found in one dose of 150 mg Zantac, ranging between 245 and 3,100 times
10
     above the FDA-allowable limit. In terms of smoking, one would need to smoke over 500 cigarettes
11
     to achieve the same levels of NDMA found in one dose of 150 mg Zantac at the 25 ng level (over
12
     7,000 for the 50 μg level).
13
            56.     Antacid drugs are known to increase stomach pH and thereby increase the growth of
14
     nitrite-reducing bacteria which further elevate levels of nitrite. This fact is well known and even
15
     present in the warning labels of antacids like Prevacid (lansoprazole) and was specifically studied
16
     with ranitidine in the original approval of the drug. Thus, higher levels of nitrites in patients
17
     regularly taking Zantac would be expected.
18
            57.     In fact, NDMA formation in the stomach has been a concern for many years and
19
     specifically ranitidine has been implicated as a cause of NDMA formation by multiple research
20
     groups, including those at Stanford University.
21
            58.     Existing research shows that ranitidine interacts with nitrites and acids in the chemical
22
     environment of the human stomach to form NDMA. In vitro tests demonstrate that when ranitidine
23
     undergoes “nitrosation” (the process of a compound being converted into nitroso derivatives) by
24
     interacting with gastric fluids in the human stomach, the by-product created is dimethylamine
25
     (“DMA”) – which is an amine present in ranitidine itself. When DMA is released, it can be
26
     nitrosated even further to form NDMA, a secondary N-nitrosamine.
27
            59.     Moreover, in addition to the gastric fluid mechanisms investigated in the scientific
28


                                                     14
                                                  COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 15 of 39


 1   literature, Valisure identified a possible enzymatic mechanism for the liberation of ranitidine’s DMA
 2   group via the human enzyme dimethylarginine dimethylaminohydrolase (“DDAH”) which can occur
 3   in other tissues and organs separate from the stomach.
 4          60.     Liberated DMA can lead to the formation of NDMA when exposed to nitrite present
 5   on the ranitidine molecule, nitrite freely circulating in the body, or other potential pathways,
 6   particularly in weak acidic conditions such as that in the kidney or bladder. The original scientific
 7   paper detailing the discovery of the DDAH enzyme in 1989 specifically comments on the propensity
 8   of DMA to form NDMA: “This report also provides a useful knowledge for an understanding of the
 9   endogenous source of dimethylamine as a precursor of a potent carcinogen, dimethylnitrosamine
10   [NDMA].”15
11          61.     In Figure 3, below, computational modelling demonstrates that ranitidine (shown in
12   green) can readily bind to the DDAH-1 enzyme (shown as a cross-section in grey) in a manner
13   similar to the natural substrate of DDAH-1 known as asymmetric dimethylarginine (“ADMA,”
14   shown in blue).
15
16
17
18
19
20
21
22
23
24
25
26
27
     15
       Ogawa et al, Purification and properties of a new enzyme, NG, NG-dimethylarginine
28    dimethylaminohydrolase, from rat kidney, 264 J. BIO. CHEM. 17, 10205-10209 (1989).

                                                     15
                                                  COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 16 of 39


 1             Figure 3 – Computational Modelling of Ranitidine Binding to DDAH-1 Enzyme
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
            62.     These results indicate that the enzyme DDAH-1 increases formation of NDMA in the
17
     human body when ranitidine is present; therefore, the expression of the DDAH-1 gene is useful for
18
     identifying organs most susceptible to this action.
19
            63.     Figure 4 below, derived from the National Center for Biotechnology Information,
20
     illustrates the expression of the DDAH-1 gene in various tissues in the human body.
21
22
23
24
25
26
27
28


                                                    16
                                                 COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 17 of 39


 1                        Figure 4 – Expression levels of DDAH-1 enzyme by Organ
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13          64.     DDAH-1 is most strongly expressed in the kidneys but also broadly distributed
14   throughout the body, such as in the liver, prostate, stomach, bladder, brain, colon, and prostate. This
15   offers both a general mechanism for NDMA formation in the human body from ranitidine and
16   specifically raises concern for the effects of NDMA on the kidneys, specifically kidney cancer.
17          65.     In addition to the aforementioned in vitro studies that suggest a strong connection
18   between ranitidine and NDMA formation, in vivo clinical studies in living animals add further weight
19   to concern over this action and overall potential carcinogenicity. A study published in the journal
20   Carcinogenesis in 1983 titled “Genotoxic effects in rodents given high oral doses of ranitidine and
21   sodium nitrite” specifically suspected the carcinogenic nature of ranitidine in combination with
22   nitrite. The authors of this study concluded: “Our experimental findings have shown that
23   simultaneous oral administration in rats of high doses of ranitidine and NaNO2 [nitrite] can produce
24   DNA fragmentation either in liver or in gastric mucosa.”16
25          66.     The human data, although limited at this point, is even more concerning. A study
26
27
     16
       Brambilla et al., Genotoxic effects in rodents given high oral doses of ranitidine and sodium nitrite,
28    4 CARCINOGENESIS 10, 1281-1285 (1983).

                                                    17
                                                 COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 18 of 39


 1   completed and published in 2016 by Stanford University observed that healthy individuals, both male
 2   and female, who ingested Zantac 150 mg tablets produced roughly 400 times elevated amounts of
 3   NDMA in their urine (over 47,000 ng) in the proceeding 24 hours after ingestion.17
 4   Likely due to the perceived high safety profile of ranitidine, very few epidemiological studies have
 5   been conducted on this drug.
 6          67.     A 2004 study published by the National Cancer Institute investigated 414 cases of
 7   peptic ulcer disease reported in 1986 and followed the individual cases for 14 years.18 One of the
 8   variables investigated by the authors was the patients’ consumption of a prescription antacid, either
 9   Tagamet (cimetidine) or Zantac (ranitidine). The authors concluded that “[r]ecent use of ulcer
10   treatment medication (Tagamet and Zantac) was also related to the risk of bladder cancer, and this
11   association was independent of the elevated risk observed with gastric ulcers.” Specifically, the
12   authors note that “N-Nitrosamines are known carcinogens, and nitrate ingestion has been related to
13   bladder cancer risk.” NDMA is among the most common of the N-Nitrosamines.
14          68.     A 1982 clinical study in rats compared ranitidine and cimetidine exposure in
15   combination with nitrite. When investigating DNA fragmentation in the rats’ livers, no effect was
16   observed for cimetidine administered with nitrite, but ranitidine administered with nitrite resulted in a
17   significant DNA fragmentation.19
18          69.     Investigators at Memorial Sloan Kettering Cancer Center are actively studying
19   ranitidine to evaluate the extent of the public health implications of these findings. Regarding
20   ranitidine, one of the investigators commented: “A potential link between NDMA and ranitidine is
21   concerning, particularly considering the widespread use of this medication. Given the known
22   carcinogenic potential of NDMA, this finding may have significant public health implications[.]”
23
24
     17
        Zeng et al, Oral intake of ranitidine increases urinary excretion of N-nitrosodimethylamine, 37
25     CARCINOGENESIS 625-634 (2016).
     18
26      Michaud et al, Peptic ulcer disease and the risk of bladder cancer in a prospective study of male
       health professionals, 13 CANCER EPIDEMIOL BIOMARKERS PREV. 2, 250-254 (2004).
27   19
        Brambilla et al, Genotoxic Effects of Drugs: Experimental Findings Concerning Some Chemical
       Families of Therapeutic Relevance, Nicolini C. (eds) Chemical Carcinogenesis. NATO Advanced
28     Study Institutes Series (Series A: Life Sciences), Vol 52. Springer, Boston, MA (1982).

                                                     18
                                                  COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 19 of 39


 1   IV.     Defendants Knew of the NDMA Defect but Failed to Warn or Test
 2           70.    During the time that Defendants manufactured and sold Zantac in the United States,
 3   the weight of scientific evidence showed that Zantac exposed users to unsafe levels of NDMA.
 4   Defendants failed to disclose this risk to consumers on the drug’s label—or through any other
 5   means—and Defendants failed to report these risks to the FDA.
 6           71.    Going back as far as 1981, two years before Zantac entered the market, research
 7   showed elevated rates of NDMA, when properly tested. This was known or should have been known
 8   by Defendants.
 9           72.    Defendants concealed the Zantac–NDMA link from consumers in part by not
10   reporting it to the FDA, which relies on drug manufacturers (or others, such as those who submit
11   citizen petitions) to bring new information about an approved drug like Zantac to the agency’s
12   attention.
13           73.    Manufacturers of an approved drug are required by regulation to submit an annual
14   report to the FDA containing, among other things, new information regarding the drug’s safety
15   pursuant to 21 C.F.R. § 314.81(b)(2):
16           74.    The report is required to contain . . . [a] brief summary of significant new information
17   from the previous year that might affect the safety, effectiveness, or labeling of the drug product. The
18   report is also required to contain a brief description of actions the applicant has taken or intends to
19   take as a result of this new information, for example, submit a labeling supplement, add a warning to
20   the labeling, or initiate a new study.
21           75.    “The manufacturer’s annual report also must contain copies of unpublished reports
22   and summaries of published reports of new toxicological findings in animal studies and in vitro
23   studies (e.g., mutagenicity) conducted by, or otherwise obtained by, the [manufacturer] concerning
24   the ingredients in the drug product.” 21 C.F.R. § 314.81(b)(2)(v).
25           76.    Defendants ignored these regulations and, disregarding the scientific evidence
26   available to them, did not report to the FDA significant new information affecting the safety or
27   labeling of Zantac.
28           77.    Defendants never provided the relevant studies to the FDA, nor did they present to the


                                                     19
                                                  COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 20 of 39


 1   FDA with a proposed disclosure noting the link between ranitidine and NDMA.
 2          78.     In a 1981 study published by GSK, the originator of the ranitidine molecule, the
 3   metabolites of ranitidine in urine were studied using liquid chromatography.20 Many metabolites were
 4   listed, though there is no indication that NDMA was looked for. Plaintiffs believe this was
 5   intentional—a gambit by the manufacturer to avoid detecting a carcinogen in their product.
 6          79.     By 1987, after numerous studies raised concerns over ranitidine and cancerous nitroso
 7   compounds (discussed previously), GSK published a clinical study specifically investigating gastric
 8   contents in human patients and N-nitroso compounds.21 This study specifically indicated that there
 9   were no elevated levels of N-nitroso compounds (of which NDMA is one). However, the study was
10   rigged to fail. It used an analytical system called a “nitrogen oxide assay” for the determination of N-
11   nitrosamines, which was developed for analyzing food and is a detection method that indirectly and
12   non-specifically measures N-nitrosamines. Furthermore, in addition to this approach being less
13   accurate, GSK also removed all gastric samples that contained ranitidine out of concern that samples
14   with ranitidine would contain “high concentrations of N-nitroso compounds being recorded.” So,
15   without the chemical being present in any sample, any degradation into NDMA could not, by design,
16   be observed. Again, this spurious test was intentional and designed to mask any potential cancer risk.
17          80.     There are multiple alternatives to Zantac that do not pose the same risk, such as
18   Cimetidine (Tagamet), Famotidine (Pepcid), Omeprazole (Prilosec), Esomeprazole (Nexium), and
19   Lansoprazole (Prevacid).
20   V.     Plaintiff-Specific Allegations
21          81.     Plaintiff began using over-the-counter brand name Zantac in 2010 and continued to
22   use it through 2019. He took 150 mg per day.
23          82.     In 2017, Plaintiff was diagnosed with colorectual cancer, which later spread to this
24
25
     20
26      Carey et al, Determination of ranitidine and its metabolites in human urine by reversed-phase ion-
       pair high-performance liquid chromatography, 255 J. CHROMATOGRAPHY B: BIOMEDICAL SCI. &
27     APPL. 1, 161-168 (1981).
     21
        Thomas et al, Effects of one year’s treatment with ranitidine and of truncal vagotomy on gastric
28     contents, 6 GUT. Vol. 28, 726-738 (1987).

                                                    20
                                                 COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 21 of 39


 1   liver and lungs.
 2             83.   Based on prevailing scientific evidence, exposure to Zantac (and the attendant
 3   NDMA) can cause colorectal, liver, and lung cancer in humans.
 4             84.   Plaintiff’s cancer was caused by ingestion of Zantac.
 5             85.   Had any Defendant warned Plaintiff that Zantac could lead to exposure to NDMA or,
 6   in turn, cancer, Plaintiff would not have taken Zantac.
 7             86.   Plaintiff did not learn of the link between his cancer and Zantac exposure until
 8   October 3, 2019, when he learned that Zantac contained high levels of NDMA in a podcast.
 9             87.   After being diagnosed with cancer, Plaintiff investigated what could have caused his
10   cancer, but to no avail until recently when he heard about the connection of Zantac to NDMA and
11   cancer.
12   VI.       Exemplary / Punitive Damages Allegations
13             88.   Defendants’ conduct as alleged herein was done with reckless disregard for human
14   life, oppression, and malice. Defendants were fully aware of the safety risks of Zantac, particularly
15   the carcinogenic potential of Zantac as it transforms into NDMA within the chemical environment of
16   the human body. Nonetheless, Defendants deliberately crafted their label, marketing, and promotion
17   to mislead consumers.
18             89.   This was not done by accident or through some justifiable negligence. Rather,
19   Defendants knew that it could turn a profit by convincing consumers that Zantac was harmless to
20   humans, and that full disclosure of the true risks of Zantac would limit the amount of money
21   Defendants would make selling Zantac. Defendants’ object was accomplished not only through its
22   misleading label, but through a comprehensive scheme of selective misleading research and testing,
23   false advertising, and deceptive omissions as more fully alleged throughout this pleading. Plaintiff
24   was denied the right to make an informed decision about whether to purchase and use Zantac,
25   knowing the full risks attendant to that use. Such conduct was done with conscious disregard of
26   Plaintiff’s rights.
27             90.   Accordingly, Plaintiff requests punitive damages against Defendants for the harms
28   caused to Plaintiff.


                                                     21
                                                  COMPLAINT
               Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 22 of 39


 1                    TOLLING OF STATUTE OF LIMITATIONS AND ESTOPPEL
 2             91.   Within the time period of any applicable statute of limitations, Plaintiff could not have
 3   discovered through the exercise of reasonable diligence that exposure to Zantac is injurious to human
 4   health.
 5             92.   Plaintiff did not discover and did not know of facts that would cause a reasonable
 6   person to suspect the risk associated with the use of Zantac, nor would a reasonable and diligent
 7   investigation by Plaintiff have disclosed that Zantac would cause Plaintiff’s illnesses.
 8             93.   The expiration of any applicable statute of limitations has been equitably tolled by
 9   reason of Defendants’ misrepresentations and concealment. Through affirmative misrepresentations
10   and omissions, Defendants actively concealed from Plaintiff the true risks associated with use of
11   Zantac.
12             94.   As a result of Defendants’ actions, Plaintiff could not reasonably have known or
13   learned through reasonable diligence that Plaintiff had been exposed to the risks alleged herein and
14   that those risks were the direct and proximate result of Defendants’ acts and omissions.
15             95.   Defendants are estopped from relying on any statute of limitations because of their
16   concealment of the truth regarding the safety of Zantac. Defendants had a duty to disclose the true
17   character, quality and nature of Zantac because this was non-public information over which
18   Defendants continue to have control. Defendants knew that this information was not available to
19   Plaintiff, Plaintiff’s medical providers and/or health facilities, yet Defendants failed to disclose the
20   information to the public, including Plaintiff.
21             96.   Defendants had the ability to and did spend enormous amounts of money in
22   furtherance of marketing and promoting a profitable product, notwithstanding the known or
23   reasonably knowable risks. Plaintiff and medical professionals could not have afforded to and could
24   not have possibly conducted studies to determine the nature, extent, and identity of related health
25   risks and were forced to rely on Defendants’ representations.
26                                           CAUSES OF ACTION
27   COUNT I: STRICT LIABILITY – DESIGN DEFECT
28             97.   Plaintiff incorporates by reference each allegation set forth in preceding paragraphs as


                                                      22
                                                   COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 23 of 39


 1   if fully stated herein.
 2           98.     Plaintiff brings this strict liability claim against Defendants for defective design.
 3           99.     At all relevant times, Defendants engaged in the business of testing, developing,
 4   designing, manufacturing, marketing, selling, distributing, and promoting Zantac products, which are
 5   defective and unreasonably dangerous to consumers, including Plaintiff, thereby placing Zantac
 6   products into the stream of commerce. These actions were under the ultimate control and supervision
 7   of Defendants. At all relevant times, Defendants designed, researched, developed, manufactured,
 8   produced, tested, assembled, labeled, advertised, promoted, marketed, sold, and distributed the
 9   Zantac products used by Plaintiff, as described herein.
10           100.    At all relevant times, Defendants’ Zantac products were manufactured, designed, and
11   labeled in an unsafe, defective, and inherently dangerous manner that was dangerous for use by or
12   exposure to the public, including Plaintiff.
13           101.    At all relevant times, Defendants’ Zantac products reached the intended consumers,
14   handlers, and users or other persons coming into contact with these products within this judicial
15   district and throughout the United States, including Plaintiff, without substantial change in their
16   condition as designed, manufactured, sold, distributed, labeled, and marketed by Defendants. At all
17   relevant times, Defendants registered, researched, manufactured, distributed, marketed and sold
18   Zantac products within this judicial district and aimed at a consumer market within this judicial
19   district. Defendants were at all relevant times involved in the retail and promotion of Zantac products
20   marketed and sold in this judicial district.
21           102.    Defendants’ Zantac products, as researched, tested, developed, designed, licensed,
22   manufactured, packaged, labeled, distributed, sold, and marketed by Defendants were defective in
23   design and formulation in that, when they left the control of Defendants’ manufacturers and/or
24   suppliers, they were unreasonably dangerous and dangerous to an extent beyond that which an
25   ordinary consumer would contemplate.
26           103.    Defendants’ Zantac products, as researched, tested, developed, designed, licensed,
27   manufactured, packaged, labeled, distributed, sold, and marketed by Defendants were defective in
28   design and formulation in that, when they left the hands of Defendants’ manufacturers and/or


                                                       23
                                                    COMPLAINT
             Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 24 of 39


 1   suppliers, the foreseeable risks exceeded the alleged benefits associated with their design and
 2   formulation.
 3           104.   At all relevant times, Defendants knew or had reason to know that Zantac products
 4   were defective and were inherently dangerous and unsafe when used in the manner instructed and
 5   provided by Defendants.
 6           105.   Therefore, at all relevant times, Defendants’ Zantac products, as researched, tested,
 7   developed, designed, registered, licensed, manufactured, packaged, labeled, distributed, sold and
 8   marketed by Defendants were defective in design and formulation, in one or more of the following
 9   ways:
10              a. When placed in the stream of commerce, Defendants’ Zantac products were defective
11                  in design and formulation, and, consequently, dangerous to an extent beyond that
12                  which an ordinary consumer would contemplate;
13              b. When placed in the stream of commerce, Defendants’ Zantac products were
14                  unreasonably dangerous in that they were hazardous and posed a grave risk of cancer
15                  and other serious illnesses when used in a reasonably anticipated manner;
16              c. When placed in the stream of commerce, Defendants’ Zantac products contained
17                  unreasonably dangerous design defects and were not reasonably safe when used in a
18                  reasonably anticipated or intended manner;
19              d. Defendants did not sufficiently test, investigate, or study its Zantac products and,
20                  specifically, the ability for Zantac to transform into the carcinogenic compound
21                  NDMA within the human body;
22              e. Exposure to Zantac products presents a risk of harmful side effects that outweigh any
23                  potential utility stemming from the use of the drug;
24              f. Defendants knew or should have known at the time of marketing Zantac products that
25                  exposure to Zantac could result in cancer and other severe illnesses and injuries;
26              g. Defendants did not conduct adequate post-marketing surveillance of its Zantac
27                  products; and
28              h. Defendants could have employed safer alternative designs and formulations.


                                                    24
                                                 COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 25 of 39


 1           106.   Plaintiff used and was exposed to Defendants’ Zantac products without knowledge of
 2   Zantac’s dangerous characteristics.
 3           107.   At all times relevant to this litigation, Plaintiff used and/or was exposed to the use of
 4   Defendants’ Zantac products in an intended or reasonably foreseeable manner without knowledge of
 5   Zantac’s dangerous characteristics.
 6           108.   Plaintiff could not reasonably have discovered the defects and risks associated with
 7   Zantac products before or at the time of exposure due to the Defendants’ suppression or obfuscation
 8   of scientific information linking Zantac to cancer.
 9           109.   The harm caused by Defendants’ Zantac products far outweighed their benefit,
10   rendering Defendants’ product dangerous to an extent beyond that which an ordinary consumer
11   would contemplate. Defendants’ Zantac products were and are more dangerous than alternative
12   products, and Defendants could have designed Zantac products to make them less dangerous. Indeed,
13   at the time Defendants designed Zantac products, the state of the industry’s scientific knowledge was
14   such that a less risky design or formulation was attainable.
15           110.   At the time Zantac products left Defendants’ control, there was a practical, technically
16   feasible and safer alternative design that would have prevented the harm without substantially
17   impairing the reasonably anticipated or intended function of Defendants’ Zantac products. For
18   example, the Defendants could have added ascorbic acid (Vitamin C) to each dose of Zantac, which
19   is known to scavenge nitrites and reduce the ability of the body to recombine ranitidine into
20   NDMA.22
21           111.   Defendants’ defective design of Zantac products was willful, wanton, malicious, and
22   conducted with reckless disregard for the health and safety of users of the Zantac products, including
23   Plaintiff.
24
25
     22
26     See, e.g., Vermeer, et al., Effect of ascorbic acid and green tea on endogenous formation of N
      nitrosodimethylamine and N-nitrosopiperidine in humans. 428 MUTAT. RES., FUNDAM. MOL. MECH.
27    MUTAGEN. 353–361 (1999); Garland et al., Urinary excretion of nitrosodimethylamine and
      nitrosoproline in humans: Interindividual and intraindividual differences and the effect of
28    administered ascorbic acid and α-tocopherol, 46 CANCER RESEARCH 5392–5400 (1986).

                                                     25
                                                  COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 26 of 39


 1           112.    Therefore, as a result of the unreasonably dangerous condition of their Zantac
 2   products, Defendants are strictly liable to Plaintiff.
 3           113.    The defects in Defendants’ Zantac products were substantial and contributing factors
 4   in causing Plaintiff’s injuries, and, but for Defendants’ misconduct and omissions, Plaintiff would not
 5   have sustained injuries.
 6           114.    Defendants’ conduct, as described above, was reckless. Defendants risked the lives of
 7   consumers and users of its products, including Plaintiff, with knowledge of the safety problems
 8   associated with Zantac products, and suppressed this knowledge from the general public. Defendants
 9   made conscious decisions not to redesign, warn or inform the unsuspecting public. Defendants’
10   reckless conduct warrants an award of punitive damages.
11           115.    As a direct and proximate result of Defendants placing its defective Zantac products
12   into the stream of commerce, and the resulting injuries, Plaintiff sustained pecuniary loss including
13   general damages in a sum which exceeds the jurisdictional minimum of this Court.
14           116.    As a proximate result of Defendants placing its defective Zantac products into the
15   stream of commerce, as alleged herein, there was a measurable and significant interval of time during
16   which Plaintiff has suffered great mental anguish and other personal injury and damages.
17           117.    As a proximate result of the Defendants placing its defective Zantac products into the
18   stream of commerce, as alleged herein, Plaintiff sustained loss of income and/or loss of earning
19   capacity.
20           118.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in
21   Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein incurred,
22   attorneys’ fees and all such other and further relief as this Court deems just and proper.
23   COUNT II: STRICT LIABILITY – FAILURE TO WARN
24           119.    Plaintiff incorporates by reference each allegation set forth in preceding paragraphs as
25   if fully stated herein.
26           120.    Plaintiff brings this strict liability claim against Defendants for failure to warn.
27           121.    At all relevant times, Defendants engaged in the business of testing, developing,
28   designing, manufacturing, marketing, selling, distributing, and promoting Zantac products which are


                                                      26
                                                   COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 27 of 39


 1   defective and unreasonably dangerous to consumers, including Plaintiff, because they do not contain
 2   adequate warnings or instructions concerning the dangerous characteristics of Zantac and NDMA.
 3   These actions were under the ultimate control and supervision of Defendants. At all relevant times,
 4   Defendants registered, researched, manufactured, distributed, marketed, and sold Zantac and other
 5   ranitidine formulations within this judicial district and aimed at a consumer market. Defendants were
 6   at all relevant times involved in the retail and promotion of Zantac products marketed and sold in in
 7   this judicial district.
 8           122.     Defendants researched, developed, designed, tested, manufactured, inspected, labeled,
 9   distributed, marketed, promoted, sold, and otherwise released into the stream of commerce its Zantac
10   products, and in the course of same, directly advertised or marketed the products to consumers and
11   end users, including Plaintiff, and therefore had a duty to warn of the risks associated with the use of
12   Zantac products.
13           123.     At all relevant times, Defendants had a duty to properly test, develop, design,
14   manufacture, inspect, package, label, market, promote, sell, distribute, maintain, supply, provide
15   proper warnings, and take such steps as necessary to ensure its Zantac products did not cause users
16   and consumers to suffer from unreasonable and dangerous risks. Defendants had a continuing duty to
17   warn Plaintiff of dangers associated with Zantac. Defendants, as a manufacturer, seller, or distributor
18   of pharmaceutical medication, are held to the knowledge of an expert in the field.
19           124.     At the time of manufacture, Defendants could have provided the warnings or
20   instructions regarding the full and complete risks of Zantac products because they knew or should
21   have known of the unreasonable risks of harm associated with the use of and/or exposure to such
22   products.
23           125.     At all relevant times, Defendants failed and deliberately refused to investigate, study,
24   test, or promote the safety or to minimize the dangers to users and consumers of their product and to
25   those who would foreseeably use or be harmed by Defendants’ Zantac products, including Plaintiff.
26           126.     Even though Defendants knew or should have known that Zantac posed a grave risk of
27   harm, they failed to exercise reasonable care to warn of the dangerous risks associated with use and
28   exposure. The dangerous propensities of their products and the carcinogenic characteristics of


                                                      27
                                                   COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 28 of 39


 1   NDMA as produced within the human body as a result of ingesting Zantac, as described above, were
 2   known to Defendants, or scientifically knowable to Defendants through appropriate research and
 3   testing by known methods, at the time they distributed, supplied or sold the product, and were not
 4   known to end users and consumers, such as Plaintiff.
 5          127.    Defendants knew or should have known that their products created significant risks of
 6   serious bodily harm to consumers, as alleged herein, and Defendants failed to adequately warn
 7   consumers, i.e., the reasonably foreseeable users, of the risks of exposure to its products. Defendants
 8   have wrongfully concealed information concerning the dangerous nature of Zantac and the potential
 9   for ingested Zantac to transform into the carcinogenic NDMA compound, and further, have made
10   false and/or misleading statements concerning the safety of Zantac products.
11          128.    At all relevant times, Defendants’ Zantac products reached the intended consumers,
12   handlers, and users or other persons coming into contact with these products within this judicial
13   district and throughout the United States, including Plaintiff, without substantial change in their
14   condition as designed, manufactured, sold, distributed, labeled, and marketed by Defendants.
15          129.    Plaintiff was exposed to Defendants’ Zantac products without knowledge of their
16   dangerous characteristics.
17          130.    At all relevant times, Plaintiff used and/or was exposed to the use of Defendants’
18   Zantac products while using them for their intended or reasonably foreseeable purposes, without
19   knowledge of their dangerous characteristics.
20          131.    Plaintiff could not have reasonably discovered the defects and risks associated with
21   Zantac products prior to or at the time of Plaintiff consuming Zantac. Plaintiff relied upon the skill,
22   superior knowledge, and judgment of Defendants to know about and disclose serious health risks
23   associated with using Defendants’ products.
24          132.    Defendants knew or should have known that the minimal warnings disseminated with
25   their Zantac products were inadequate, failed to communicate adequate information on the dangers
26   and safe use/exposure, and failed to communicate warnings and instructions that were appropriate
27   and adequate to render the products safe for their ordinary, intended and reasonably foreseeable uses.
28          133.    The information that Defendants did provide or communicate failed to contain


                                                     28
                                                  COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 29 of 39


 1   relevant warnings, hazards, and precautions that would have enabled consumers such as Plaintiff to
 2   utilize the products safely and with adequate protection. Instead, Defendants disseminated
 3   information that was inaccurate, false and misleading, and which failed to communicate accurately or
 4   adequately the comparative severity, duration, and extent of the risk of injuries with use of and/or
 5   exposure to Zantac; continued to aggressively promote the efficacy of its products, even after they
 6   knew or should have known of the unreasonable risks from use or exposure; and concealed,
 7   downplayed, or otherwise suppressed, through aggressive marketing and promotion, any information
 8   or research about the risks and dangers of ingesting Zantac.
 9          134.    This alleged failure to warn is not limited to the information contained on Zantac’s
10   labeling. The Defendants were able, in accord with federal law, to comply with relevant state law by
11   disclosing the known risks associated with Zantac through other non-labeling mediums, i.e.,
12   promotion, advertisements, public service announcements, and/or public information sources. But
13   the Defendants did not disclose these known risks through any medium.
14          135.    Defendants are liable to Plaintiff for injuries caused by their negligent or willful
15   failure, as described above, to provide adequate warnings or other clinically relevant information and
16   data regarding the appropriate use of their products and the risks associated with the use of Zantac.
17          136.    Had Defendants provided adequate warnings and instructions and properly disclosed
18   and disseminated the risks associated with their Zantac products, Plaintiff could have avoided the risk
19   of developing injuries and could have obtained or used alternative medication.
20          137.    As a direct and proximate result of Defendants placing defective Zantac products into
21   the stream of commerce, Plaintiff was injured and has sustained pecuniary loss resulting and general
22   damages in a sum exceeding the jurisdictional minimum of this Court.
23          138.    As a proximate result of Defendants placing defective Zantac products into the stream
24   of commerce, as alleged herein, there was a measurable and significant interval of time during which
25   Plaintiff suffered great mental anguish and other personal injury and damages.
26          139.    As a proximate result of Defendants placing defective Zantac products into the stream
27   of commerce, as alleged herein, Plaintiff sustained loss of income and/or loss of earning capacity.
28          140.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in


                                                     29
                                                  COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 30 of 39


 1   Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein incurred,
 2   attorneys’ fees and all such other and further relief as this Court deems just and proper.
 3   COUNT III: NEGLIGENCE
 4           141.    Plaintiff incorporates by reference each allegation set forth in preceding paragraphs as
 5   if fully stated herein.
 6           142.    Defendants, directly or indirectly, caused Zantac products to be sold, distributed,
 7   packaged, labeled, marketed, promoted, and/or used by Plaintiff. At all relevant times, Defendants
 8   registered, researched, manufactured, distributed, marketed and sold Zantac within this judicial
 9   district and aimed at a consumer market within this district.
10           143.    At all relevant times, Defendants had a duty to exercise reasonable care in the design,
11   research, manufacture, marketing, advertisement, supply, promotion, packaging, sale, and distribution
12   of Zantac products, including the duty to take all reasonable steps necessary to manufacture, promote,
13   and/or sell a product that was not unreasonably dangerous to consumers and users of the product.
14           144.    At all relevant times, Defendants had a duty to exercise reasonable care in the
15   marketing, advertisement, and sale of the Zantac products. Defendants’ duty of care owed to
16   consumers and the general public included providing accurate, true, and correct information
17   concerning the risks of using Zantac and appropriate, complete, and accurate warnings concerning the
18   potential adverse effects of Zantac and, in particular, its ability to transform into the carcinogenic
19   compound NDMA.
20           145.    At all relevant times, Defendants knew or, in the exercise of reasonable care, should
21   have known of the hazards and dangers of Zantac and, specifically, the carcinogenic properties of
22   NDMA when Zantac is ingested.
23           146.    Accordingly, at all relevant times, Defendants knew or, in the exercise of reasonable
24   care, should have known that use of Zantac products could cause or be associated with Plaintiff’s
25   injuries, and thus, create a dangerous and unreasonable risk of injury to the users of these products,
26   including Plaintiff.
27           147.    Defendants also knew or, in the exercise of reasonable care, should have known that
28   users and consumers of Zantac were unaware of the risks and the magnitude of the risks associated


                                                     30
                                                  COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 31 of 39


 1   with use of Zantac.
 2             148.   As such, Defendants breached their duty of reasonable care and failed to exercise
 3   ordinary care in the design, research, development, manufacture, testing, marketing, supply,
 4   promotion, advertisement, packaging, sale, and distribution of Zantac products, in that Defendants
 5   manufactured and produced defective Zantac which carries the potential to transform into the
 6   carcinogenic compound NDMA; knew or had reason to know of the defects inherent in its products;
 7   knew or had reason to know that a user’s or consumer’s use of the products created a significant risk
 8   of harm and unreasonably dangerous side effects; and failed to prevent or adequately warn of these
 9   risks and injuries. Indeed, Defendants deliberately refused to test Zantac products because they knew
10   that the chemical posed serious health risks to humans.
11             149.   Defendants were negligent in their promotion of Zantac, outside of the labeling
12   context, by failing to disclose material risk information as part of their promotion and marketing of
13   Zantac, including the internet, television, print advertisements, etc. Nothing prevented Defendants
14   from being honest in their promotional activities, and, in fact, Defendants had a duty to disclose the
15   truth about the risks associated with Zantac in their promotional efforts, outside of the context of
16   labeling.
17             150.   Despite their ability and means to investigate, study, and test the products and to
18   provide adequate warnings, Defendants failed to do so. Indeed, Defendants wrongfully concealed
19   information and further made false and/or misleading statements concerning the safety and use of
20   Zantac.
21             151.   Defendants’ negligence included:
22                a. Manufacturing, producing, promoting, formulating, creating, developing, designing,
23                    selling, and/or distributing Zantac products without thorough and adequate pre- and
24                    post-market testing;
25                b. Manufacturing, producing, promoting, formulating, creating, developing, designing,
26                    selling, and/or distributing Zantac while negligently and/or intentionally concealing
27                    and failing to disclose the results of trials, tests, and studies of Zantac and the
28                    carcinogenic potential of NDMA as created in the human body as a result of ingesting


                                                       31
                                                    COMPLAINT
     Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 32 of 39


 1         Zantac, and, consequently, the risk of serious harm associated with human use of
 2         Zantac;
 3      c. Failing to undertake sufficient studies and conduct necessary tests to determine
 4         whether or not Zantac products were safe for their intended consumer use;
 5      d. Failing to use reasonable and prudent care in the design, research, manufacture, and
 6         development of Zantac products so as to avoid the risk of serious harm associated with
 7         the prevalent use of Zantac products;
 8      e. Failing to design and manufacture Zantac products so as to ensure they were at least as
 9         safe and effective as other medications on the market intended to treat the same
10         symptoms;
11      f. Failing to provide adequate instructions, guidelines, and safety precautions to those
12         persons Defendants could reasonably foresee would use Zantac products;
13      g. Failing to disclose to Plaintiff, users/consumers, and the general public that use of
14         Zantac presented severe risks of cancer and other grave illnesses;
15      h. Failing to warn Plaintiff, consumers, and the general public that the product’s risk of
16         harm was unreasonable and that there were safer and effective alternative medications
17         available to Plaintiff and other consumers;
18      i. Systematically suppressing or downplaying contrary evidence about the risks,
19         incidence, and prevalence of the side effects of Zantac products;
20      j. Representing that their Zantac products were safe for their intended use when, in fact,
21         Defendants knew or should have known the products were not safe for their intended
22         purpose;
23      k. Declining to make or propose any changes to Zantac products’ labeling or other
24         promotional materials that would alert consumers and the general public of the risks of
25         Zantac;
26      l. Advertising, marketing, and recommending the use of the Zantac products, while
27         concealing and failing to disclose or warn of the dangers known (by Defendants) to be
28         associated with or caused by the use of or exposure to Zantac;


                                            32
                                         COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 33 of 39


 1              m. Continuing to disseminate information to its consumers, which indicate or imply that
 2                  Defendants’ Zantac products are not unsafe for regular consumer use; and
 3              n. Continuing the manufacture and sale of their products with the knowledge that the
 4                  products were unreasonably unsafe and dangerous.
 5          152.    Defendants knew and/or should have known that it was foreseeable consumers such as
 6   Plaintiff would suffer injuries as a result of Defendants’ failure to exercise ordinary care in the
 7   manufacturing, marketing, labeling, distribution, and sale of Zantac.
 8          153.    Plaintiff did not know the nature and extent of the injuries that could result from the
 9   intended use of and/or exposure to Zantac.
10          154.    Defendants’ negligence was the proximate cause of Plaintiff’s injuries, i.e., absent
11   Defendants’ negligence, Plaintiff would not have developed cancer.
12          155.    Defendants’ conduct, as described above, was reckless. Defendants regularly risked
13   the lives of consumers and users of their products, including Plaintiff, with full knowledge of the
14   dangers of their products. Defendants have made conscious decisions not to redesign, re-label, warn,
15   or inform the unsuspecting public, including Plaintiff. Defendants’ reckless conduct therefore
16   warrants an award of punitive damages.
17          156.    As a direct and proximate result of Defendants placing defective Zantac products into
18   the stream of commerce, Plaintiff was injured and has sustained pecuniary loss and general damages
19   in a sum exceeding the jurisdictional minimum of this Court.
20          157.    As a proximate result of Defendants placing defective Zantac products into the stream
21   of commerce, as alleged herein, there was a measurable and significant interval of time during which
22   Plaintiff suffered great mental anguish and other personal injury and damages.
23          158.    As a proximate result of Defendants placing defective Zantac products into the stream
24   of commerce, as alleged herein, Plaintiff sustained a loss of income, and loss of earning capacity.
25          159.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in
26   Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein incurred,
27   attorneys’ fees and all such other and further relief as this Court deems just and proper.
28


                                                     33
                                                  COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 34 of 39


 1   COUNT IV: BREACH OF EXPRESS WARRANTIES
 2           160.     Plaintiff incorporates by reference each allegation set forth in preceding paragraphs as
 3   if fully stated herein.
 4           161.     At all relevant times, Defendants engaged in the business of testing, developing,
 5   designing, manufacturing, marketing, selling, distributing, and promoting Zantac products, which are
 6   defective and unreasonably dangerous to consumers, including Plaintiff, thereby placing Zantac
 7   products into the stream of commerce. These actions were under the ultimate control and supervision
 8   of Defendants.
 9           162.     Defendants had a duty to exercise reasonable care in the research, development,
10   design, testing, packaging, manufacture, inspection, labeling, distributing, marketing, promotion,
11   sale, and release of Zantac products, including a duty to:
12               a. ensure that its products did not cause the user unreasonably dangerous side effects;
13               b. warn of dangerous and potentially fatal side effects; and
14               c. disclose adverse material facts, such as the true risks associated with the use of and
15                    exposure to Zantac, when making representations to consumers and the general public,
16                    including Plaintiff.
17           163.     As alleged throughout this pleading, the ability of Defendants to properly disclose
18   those risks associated with Zantac is not limited to representations made on the labeling.
19           164.     At all relevant times, Defendants expressly represented and warranted to the
20   purchasers of its products, by and through statements made by Defendants in labels, publications,
21   package inserts, and other written materials intended for consumers and the general public, that
22   Zantac products were safe to human health and the environment, effective, fit, and proper for their
23   intended use. Defendants advertised, labeled, marketed, and promoted Zantac products, representing
24   the quality to consumers and the public in such a way as to induce their purchase or use, thereby
25   making an express warranty that Zantac products would conform to the representations.
26           165.     These express representations include incomplete warnings and instructions that
27   purport, but fail, to include the complete array of risks associated with use of and/or exposure to
28   Zantac. Defendants knew and/or should have known that the risks expressly included in Zantac


                                                      34
                                                   COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 35 of 39


 1   warnings and labels did not and do not accurately or adequately set forth the risks of developing the
 2   serious injuries complained of herein. Nevertheless, Defendants expressly represented that Zantac
 3   products were safe and effective, that they were safe and effective for use by individuals such as the
 4   Plaintiff, and/or that they were safe and effective as consumer medication.
 5          166.    The representations about Zantac, as set forth herein, contained or constituted
 6   affirmations of fact or promises made by the seller to the buyer, which related to the goods and
 7   became part of the basis of the bargain, creating an express warranty that the goods would conform to
 8   the representations.
 9          167.    Defendants placed Zantac products into the stream of commerce for sale and
10   recommended their use to consumers and the public without adequately warning of the true risks of
11   developing the injuries associated with the use of Zantac.
12          168.    Defendants breached these warranties because, among other things, Zantac products
13   were defective, dangerous, and unfit for use, did not contain labels representing the true and adequate
14   nature of the risks associated with their use, and were not merchantable or safe for their intended,
15   ordinary, and foreseeable use and purpose. Specifically, Defendants breached the warranties in the
16   following ways:
17              a. Defendants represented through its labeling, advertising, and marketing materials that
18                  Zantac products were safe, and intentionally withheld and concealed information
19                  about the risks of serious injury associated with use of Zantac and by expressly
20                  limiting the risks associated with use within its warnings and labels; and
21              b. Defendants represented that Zantac products were safe for use and intentionally
22                  concealed information that demonstrated that Zantac, by transforming into NDMA
23                  upon human ingestion, had carcinogenic properties, and that Zantac products,
24                  therefore, were not safer than alternatives available on the market.
25          169.    Plaintiff detrimentally relied on the express warranties and representations of
26   Defendants concerning the safety and/or risk profile of Zantac in deciding to purchase the product.
27   Plaintiff reasonably relied upon Defendants to disclose known defects, risks, dangers, and side effects
28   of Zantac. Plaintiff would not have purchased or used Zantac had Defendants properly disclosed the


                                                    35
                                                 COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 36 of 39


 1   risks associated with the product, either through advertising, labeling, or any other form of disclosure.
 2           170.    Defendants had sole access to material facts concerning the nature of the risks
 3   associated with its Zantac products, as expressly stated within their warnings and labels, and knew
 4   that consumers and users such as Plaintiff could not have reasonably discovered that the risks
 5   expressly included in Zantac warnings and labels were inadequate and inaccurate.
 6           171.    Plaintiff had no knowledge of the falsity or incompleteness of Defendants’ statements
 7   and representations concerning Zantac.
 8           172.    Plaintiff used and/or was exposed to Zantac as researched, developed, designed,
 9   tested, manufactured, inspected, labeled, distributed, packaged, marketed, promoted, sold, or
10   otherwise released into the stream of commerce by Defendants.
11           173.    Had the warnings, labels, advertisements, or promotional material for Zantac products
12   accurately and adequately set forth the true risks associated with the use of such products, including
13   Plaintiff’s injuries, rather than expressly excluding such information and warranting that the products
14   were safe for their intended use, Plaintiff could have avoided the injuries complained of herein.
15           174.    As a direct and proximate result of Defendants’ breach of express warranty, Plaintiff
16   has sustained pecuniary loss and general damages in a sum exceeding the jurisdictional minimum of
17   this Court.
18           175.    As a proximate result of Defendants’ breach of express warranty, as alleged herein,
19   there was a measurable and significant interval of time during which Plaintiff suffered great mental
20   anguish and other personal injury and damages.
21           176.    As a proximate result of Defendants’ breach of express warranty, as alleged herein,
22   Plaintiff sustained a loss of income and/or loss of earning capacity.
23           177.    WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in
24   Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein incurred,
25   attorneys’ fees, and all such other and further relief as this Court deems just and proper.
26   COUNT V: BREACH OF IMPLIED WARRANTIES
27           178.    Plaintiff incorporates by reference every allegation set forth in preceding paragraphs
28   as if fully stated herein.


                                                     36
                                                  COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 37 of 39


 1           179.    At all relevant times, Defendants engaged in the business of testing, developing,
 2   designing, manufacturing, marketing, selling, distributing, and promoting Zantac products, which
 3   were and are defective and unreasonably dangerous to consumers, including Plaintiff, thereby placing
 4   Zantac products into the stream of commerce.
 5           180.    Before the time Plaintiff used Zantac products, Defendants impliedly warranted to its
 6   consumers, including Plaintiff, that Zantac products were of merchantable quality and safe and fit for
 7   the use for which they were intended; specifically, as consumer medication.
 8           181.    But Defendants failed to disclose that Zantac has dangerous propensities when used as
 9   intended and that use of Zantac products carries an increased risk of developing severe injuries,
10   including Plaintiff’s injuries.
11           182.    Plaintiff was an intended beneficiary of the implied warranties made by Defendants to
12   purchasers of its Zantac products.
13           183.    The Zantac products were expected to reach and did in fact reach consumers and
14   users, including Plaintiff, without substantial change in the condition in which they were
15   manufactured and sold by Defendants.
16           184.    At all relevant times, Defendants were aware that consumers and users of its products,
17   including Plaintiff, would use Zantac products as marketed by Defendants, which is to say that
18   Plaintiff was a foreseeable user of Zantac.
19           185.    Defendants intended that Zantac products be used in the manner in which Plaintiff, in
20   fact, used them and which Defendants impliedly warranted to be of merchantable quality, safe, and fit
21   for this use, even though Zantac was not adequately tested or researched.
22           186.    In reliance upon Defendants’ implied warranty, Plaintiff used Zantac as instructed and
23   labeled and in the foreseeable manner intended, recommended, promoted, and marketed by
24   Defendants.
25           187.    Plaintiff could not have reasonably discovered or known of the risks of serious injury
26   associated with Zantac.
27           188.    Defendants breached their implied warranty to Plaintiff in that Zantac products were
28   not of merchantable quality, safe, or fit for their intended use, or adequately tested. Zantac has


                                                      37
                                                   COMPLAINT
            Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 38 of 39


 1   dangerous propensities when used as intended and can cause serious injuries, including those injuries
 2   complained of herein.
 3          189.      The harm caused by Defendants’ Zantac products far outweighed their benefit,
 4   rendering the products more dangerous than an ordinary consumer or user would expect and more
 5   dangerous than alternative products.
 6          190.      As a direct and proximate result of Defendants’ breach of implied warranty, Plaintiff
 7   has sustained pecuniary loss and general damages in a sum exceeding the jurisdictional minimum of
 8   this Court.
 9          191.      As a proximate result of the Defendants’ breach of implied warranty, as alleged
10   herein, there was a measurable and significant interval of time during which Plaintiff suffered great
11   mental anguish and other personal injury and damages.
12          192.      As a proximate result of Defendants’ breach of implied warranty, as alleged herein,
13   Plaintiff sustained a loss of income and/or loss of earning capacity.
14          193.      WHEREFORE, Plaintiff respectfully requests this Court to enter judgment in
15   Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein incurred,
16   attorneys’ fees and all such other and further relief as this Court deems just and proper.
17                                           JURY TRIAL DEMAND
18          194.      Plaintiff demands a trial by jury on all the triable issues within this pleading.
19                                            PRAYER FOR RELIEF
20          195.      WHEREFORE, Plaintiff requests the Court to enter judgment in Plaintiff’s favor and
21   against the Defendants for:
22                 c. actual or compensatory damages in such amount to be determined at trial and as
23                    provided by applicable law;
24                 d. exemplary and punitive damages sufficient to punish and deter the Defendants and
25                    others from future wrongful practices;
26                 e. pre-judgment and post-judgment interest;
27                 f. costs including reasonable attorneys’ fees, court costs, and other litigation expenses;
28                    and


                                                       38
                                                    COMPLAINT
           Case 2:19-cv-02069-KJM-AC Document 1 Filed 10/15/19 Page 39 of 39


 1             g. any other relief the Court may deem just and proper.
 2
 3   Dated: October 15, 2019                    BAUM, HEDLUND, ARISTEI & GOLDMAN, P.C.
 4
 5                                             /s/ R. Brent Wisner
                                               Brent Wisner, Esq. (SBN: 276023)
 6                                             rbwisner@baumhedlundlaw.com
                                               Michael L. Baum, Esq. (SBN: 119511)
 7                                             mbaum@baumhedlundlaw.com
                                               Bijan Esfandiari, Esq. (SBN: 223216)
 8                                             pesfandiarv@baumhedlundlaw.com
 9                                             Nicole K.H. Maldonado, Esq. (SBN 207715)
                                               nmaldonado@baumhedlundlaw.com
10                                             Adam Foster (SBN: 301507)
                                               afoster@baumhedlundlaw.com
11                                             Pedram Esfandiary, Esq. (SBN: 312569)
                                               pesfandiarv@baumhedlundlaw.com
12                                             BAUM, HEDLUND, ARISTEI & GOLDMAN, P.C.
13                                             10940 Wilshire Blvd., 17th Floor
                                               Los Angeles, CA 90024
14                                             Telephone: (310) 207-3233
                                               Facsimile: (310) 820-7444
15
16                                              Counsel for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
28


                                                 39
                                              COMPLAINT
